Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s communication of 10/1/2019. Currently claims 1-8 are pending and rejected below.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


s 1,7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Brimhall (US 5,810,780).
Yamamoto discloses a compliant catheter adapter (see fig. 1,2: ref. sign 10 "percutaneous access device") comprising: a needle comprising: a proximal end, the proximal end of the needle shaped to facilitate a self-slitting/self-guiding process during assembly of the catheter adapter; a distal end; and a plurality of notches disposed along the needle between the proximal end and the distal end of the needle, wherein the plurality of notches are configured to facilitate flashback visualization; a catheter adapter body (see fig. 1,2: ref. sign 12 "valve housing") formed of a compliant material (see column 5, lines 31 to 35:"... the tube 11, the valve housing 12 and the valve cap 14 are formed from thermoplastic polymers suitable for injection molding such as polyethylene, nylon, polyacetyl, teflon, polyurethane the catheter adapter body comprising: a proximal end and a distal end. the catheter adapter body having a generally elongate shape formed about a longitudinal axis extending between the proximal end and the distal end of the catheter adapter body; an inner chamber (see fig. 1: ref. sign 17 "valve housing bore") disposed within the catheter adapter body, the inner chamber having a generally elongate shape formed about the longitudinal axis extending between the proximal end and the distal end of the catheter adapter body; a compression resistant septum (see fig. 1: ref. sign 13 "valve") formed in the compliant material (see column 5, lines 35 to 37:"... The valve 13 is formed of flexible anti-bacterial elastomer material such as silicon rubber or urethane elastomers ...") of the catheter adapter body, the compression resistant septum disposed toward the proximal end of the catheter adapter body; and a lumen (see column 5, lines 52 to 53:"... the valve 13 could be formed without a bore initially...": column 5, lines 57 to 59"... the valve puncturing device itself might be the element which is inserted into the body...") formed through the compression resistant septum by the proximal end of the needle during the self- slitting process as the catheter adapter is assembled; and_a compression cap (see fig. 1,2: ref. sign 14 "valve cap") coupled to the compression resistant septum, the compression cap configured to impart a radial compression force (see column 4, lines 58 to 63:"... in this position the valve cap surface 37 and the surface 27 of the valve 
Yamamoto discloses the claimed invention except for the plurality of openings configured to facilitate flashback visualization.  Brimhall teaches that it is known to use the plurality of openings configured to facilitate flashback visualization.as set forth in elements 42 as in figure 2-2a and paragraphs at columns 1-3 and discussing the notches and openings for flashback visualization to provide a way to determine if venipuncture has been successful and observe patient blood.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Yamamoto with the plurality of openings configured to facilitate flashback visualization.as taught by Brimhall, since such a modification would provide the system with the plurality of openings configured to facilitate flashback visualization.for providing a way to determine if venipuncture has been successful and observe patient blood.
Concerning claim 7-8 see previously identified structures above; see figure 5 and 13.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Brimhall in view of Becton Dickinson (WO 2007/050788 A2).
Concerning claim 2-3 the materials that the device if formed from note integral forming of body of Yamamoto and further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ416 (CCPA 1960).
Concerning claim 4 see Yamamoto figure 10 and separate pieces.
Concerning claim 2 and the integral forming see it would have been obvious to one having ordinary skill in the art at the time the invention was made to make Yamamoto integral, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Concerning claim 6 and the stabilizer member see loop or Yamamoto near 60b and structures of figure 10.
Concerning 7 grip near 60 of Yamamoto. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP GRAY whose telephone number is (571)272-7180. The examiner can normally be reached on Monday through Friday, 8:30 a.m. to 4:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHILLIP A GRAY/Primary Examiner, Art Unit 3783